Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
John M. Dickson, Jr., appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2006) complaint as frivolous under 28 U.S.C. § 1915(e)(2)(l) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Dickson v. Jones, No. 4:10-cv-00096-RBS-DEM (E.D. Va. filed Aug. 23, 2010; entered Aug. 24, 2010). We dispense with oral argument because the facts and legal conten*692tions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.